Citation Nr: 1100309	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-51 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluated based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1948 to March 
1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The competent evidence of record indicates the Veteran's service-
connected disabilities render him unable to secure or follow 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by non-service- connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  For the purpose of one 60 percent disability or one 40 
percent disability in combination, disabilities resulting from a 
common etiology will be considered as one disability.  See 38 
C.F.R. § 4.16(a)(2) (2010).

The Veteran is service-connected for bilateral hearing loss, 
evaluated as 50 percent disabling, and tinnitus, evaluated as 10 
percent disabling, with an overall disability evaluation of 60 
percent.  As the Veteran's service-connected disabilities result 
from a common etiology, namely, in-service acoustic trauma, the 
Veteran's disability evaluation meets the criteria for schedular 
consideration of TDIU.  Id.  Thus, the Veteran is eligible to 
receive TDIU benefits.

For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disabilities renders him unable to secure and follow a 
substantially gainful occupation.

Significantly, the record contains a statement from K.S., Aud.D., 
a private audiologist.  In her statement, Dr. S. noted that the 
Veteran retired from his previous employment as a driver for a 
transportation service company, in part because he was unable to 
understand passengers and had difficulty communicating over the 
telephone or radio.  Dr. S. also noted the Veteran reported an 
inability to understand any conversation on the telephone and if 
forced to have his wife take care of all phone business.  
Finally, Dr. S. opined that the Veteran's severe hearing loss and 
tinnitus have essentially rendered him unemployable, as he would 
need to avoid working in any environment in which there is any 
noise.  Further, Dr. S. opined that the Veteran's disabilities 
would prevent verbal communication face-to-face and by telephone 
and would significantly impair employability in most job 
assignments with or without adaptation.

Based on Dr. Sinks' May 2009 opinion, the Board concludes that a 
grant of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to TDIU is granted.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


